Citation Nr: 1451034	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the VA treatment record and examination report, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.
  
The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Accordingly, the issue has been recharacterized as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran was not provided with notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2013).  Additionally, since the Veteran's claim was expanded from PTSD to acquired psychiatric disorder, the Veteran has not been provided with notice regarding his acquired psychiatric disorder generally.  The Veteran must be provided with this requisite notice before his acquired psychiatric disorder claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Further, the Veteran has stated that he received psychiatric treatment from an Air Base in Ban Me Thuot following witnessing the inappropriate treatment of Vietnamese people by Corporal G.  Service treatment records confirmed that the Veteran served on active duty in Vietnam, however the referenced psychiatric treatment records are currently not associated in the Veteran's claims file.  The Board notes that mental health records are often maintained separately from the veteran's clinical, medical, and dental records.  Thus, any available mental health records on the Veteran should be specifically requested.  

At the July 2012 Board hearing, the Veteran testified that he received treatment at various VA Medical Centers (VAMC), including the College Station (Bryan), Waco, and Temple VA facilities.  The Veteran's claims file contains treatment records from the College Station (Bryan) VAMC from May 2012 to August 2012; Waco VAMC from July 2012 to November 2012; Temple VAMC from April 2009 to March 2013.  However, it is unclear whether the Veteran received treatment from this facility subsequent to March 2013.  Accordingly, upon remand, attempts must be made to obtain any pertinent, outstanding VA treatment records. See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101 -03 (2005).  Also, the Veteran indicated that he applied for disability benefits from SSA but was denied.  The Board finds that records from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

The Board notes that the Veteran's claims file contains two negative nexus opinions regarding whether his acquired psychiatric condition was caused by service.  The October 2010 VA psychiatrist confirmed the Veteran's diagnosis of adjustment disorder with depressed mood, reviewed the Veteran's history, and discussed the Veteran's claimed "stressor information."  However, the psychiatrist's opinion was internally inconsistent because the examiner stated that the Veteran's PTSD symptoms were not severe enough to require continuous medication and would not interfere with occupational or social functioning. 

In an August 2011 addendum report, the VA psychiatrist was asked to provide an opinion as to whether the Veteran's adjustment disorder with depressed mood is due to the events that occurred in Vietnam.  The VA psychiatrist found that the Veteran's depression has "evolved over time" and that his current stressors are primarily due to his health, social environment, and lack of primary support.  The VA psychiatrist found that the Veteran's depression is less likely as not caused by the result of events that occurred in Vietnam.  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the examiner is of the opinion that the Veteran's depression has "evolved over time," the Board finds that the examiner should clarify whether the Veteran had at any time depression due to in-service events in order for the Board to determine whether the Veteran had a disability due to service during the course of the appeal period.  In addition, the addendum opinion should reconcile the PTSD diagnosis noted sporadically throughout the Veteran's VA treatment records with the current diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood (claimed as PTSD).  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

2.  Contact the NPRC and/or other appropriate agencies and request mental health records for the Veteran pertaining to any treatment he received.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.

3.  Obtain all pertinent VA outpatient treatment records from the following locations:
* College Station (Bryan) VAMC dated from August 2012.  
* Waco VAMC dated from November 2012
* Temple VAMC dated from March 2013

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

4.  Request, from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

5.  After any records obtained have been associated with the claims file, the claims file, along with a copy of this remand, should be returned to the examiner who conducted the October 2010 VA psychological examination and provided the August 2011 addendum (or another examiner if unavailable) for another addendum opinion.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

a)  The examiner should once again opine on whether the Veteran meets the DSM-IV criteria for PTSD, and if so, whether the claimed stressor (witnessing a mother with a baby whose foot was missing) is adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressor?  In so opining, the examiner's attention is directed to the October 2010 VA examination report in which in Section I, on Axis I, a diagnosis of adjustment disorder with depressed mood was provided but in Section N, it was noted that PTSD symptoms were not severe enough to require continuous medication or interfere with occupational and social functioning.  Please reconcile the Axis I diagnosis with the subsequent notation suggesting the Veteran has PTSD.  The examiner should also account for VA treatment records which sporadically note diagnoses of PTSD among diagnoses of adjustment disorder and major depression.  

b)  In light of the finding in the August 2011 addendum that the Veteran's depression has "evolved over time," the examiner should clarify whether it is at least as likely as not (50 percent probability or greater) the Veteran at any time after his discharge from service had depression due to in-service events.  The examiner should provide an approximate date of when the depression due to in-service events evolved to depression related to post-service events. 

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

6.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder to include adjustment disorder with depressed mood (claimed as PTSD).  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



